Citation Nr: 0202528	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  01-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for fracture of 
the transverse process L3, L4, L5 with degenerative changes 
L4-S1, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  That rating decision increased the 
assigned evaluation for residuals of a fracture of the lumbar 
spine with arthritis and L-5 spondylolysis from zero to 10 
percent, effective from October 29, 1999.  That rating 
decision also granted service connection for arthritis of the 
left knee, as secondary to a service-connected left hip 
fracture dislocation.  That rating decision assigned the left 
knee disability a 10 percent evaluation, effective from 
October 29, 1999.  The veteran appealed as to the assigned 
ratings for the lumbar spine and left knee.

During the course of this appeal, a December 2001 rating 
decision increased the evaluation assigned for the lumbar 
spine disability from 10 to 50 percent, effective from 
October 29, 1999.  The issue of entitlement to a higher 
rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims 
and all relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's fracture of the transverse process L3, L4, 
L5 with degenerative changes L4-S1, is manifested by no more 
than severe limitation of motion with demonstrable deformity; 
and is not shown to be productive of ankylosis or pronounced 
intervertebral disc syndrome with persistent symptoms.

3.  The veteran's arthritis of the left knee is manifested by 
flexion limited to 95 degrees; and is not shown to be 
productive of swelling, popping or laxity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for fracture of the transverse process L3, L4, L5 with 
degenerative changes L4-S1, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Codes 5010, 5285, 5292, 5293 (2001). 

2.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed with respect to the 
veteran's claims for increased evaluations for his service-
connected low back disability and left knee disability; and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See The Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103A and 5107(a) 
(West Supp. 2001) (VCAA); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Specifically, the RO has 
afforded the veteran pertinent VA examinations of his 
respective disabilities on appeal, and there is no indication 
of pertinent treatment records that have not already been 
sought and associated with the claims file.

Under the VCAA the duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met.  The 
RO informed him of the need for such evidence in 
correspondence; and the September 2001 Statement of the Case 
and December 2001 Supplemental Statement of the Case informed 
him of the evidence considered and the requirements to 
establish the claims.  The veteran and his representative 
have been afforded ample opportunity to present evidence and 
argument in support of his claims.  Accordingly, the VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Therefore, no 
further assistance to the veteran regarding the development 
of the evidence is required.  See generally, Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities on appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here with the low back claim, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the 
present appeal regarding the left knee disability arises from 
an initial rating decision that established service 
connection and assigned an initial disability evaluation, it 
is not the present level of disability that is of primary 
importance in that situation; rather, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found with 
respect to the left knee disability.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The evidence of record includes service medical records, VA 
and private treatment records, and reports of VA examinations 
in May 2000 and August 2001.  There are various medical 
records reflecting treatment from 1973 through October 2000 
for different medical conditions and disorders, including for 
low back and left knee complaints.  

VA progress notes show that the veteran was seen in December 
1997 with complaints of increased pain in the low back, left 
knee and left hip, and that treatment with Codeine was not 
working.  The veteran reported that the left knee was giving 
out.  On examination of the left knee, there was no swelling, 
popping or laxity noted, and rotation was limited secondary 
to the hip condition.  The assessment at that time was severe 
degenerative arthritis of the hip and knee with abnormal 
stress on the knee.  VA treatment records in the late 1990's 
and 2000 include assessments of chronic pain syndrome 
involving the back, left leg and hip.  

During a May 2000 VA examination, the veteran indicated that 
his chief complaint was low back pain, and left hip and thigh 
pain.  On physical examination, the veteran stood with pelvic 
obliquity, the right was higher than the left.  The left hip 
was externally rotated.  Weight was shifted to the right leg 
and the knee remained hyperextended while load bearing.  
There was significant loss in range of motion of the left hip 
in all planes.  There was atrophy of the hamstrings and the 
gluteals on the left.  There was direct tenderness in the 
left sciatic notch.  There was lower lumbar tenderness.  The 
lumbar range of motion was reduced approximately 50 percent 
in flexion and extension.  The reflexes of the left lower 
extremity were mildly reduced as compared to the right.  
There was decreased sensation in all dermatomes below the 
left knee.  There was 3/5 weakness in the left leg as 
compared to the right.  Passive rotation of the left hip was 
characterized by external rotation of the hip and limping.  
The report noted that the veteran swings the pelvis to 
compensate for lost range of motion of the hip.  

The May 2000 VA examination report shows that X-ray 
examination of the lumbar spine, pelvis and left hip revealed 
unilateral pars defect of L5 on the right.  There was 
narrowing of the L5-S1 interspace; and severe arthritis of 
the left hip with significant extra-articular calcification.  
The hip space was virtually non-existent.  The report 
contains assessments including that the veteran had (1) 
marked impairment of the left hip; (2) chronic low back pain, 
based on disc degeneration and injury to the lumbar spine, 
with spondylolysis or unilateral pars defect at L5; and (3) 
significant neurologic impairment to the left leg, with 
atrophy of the gluteals and hamstring, which was probably 
sciatic nerve damage secondary to the inservice injury.  The 
report noted that the veteran had significant limitations 
with respect to the lumbar spine.

During an August 2001 VA orthopedic examination, the 
veteran's main complaints were that he had pain and 
restrictive motion of the left hip and low back area.  He had 
a significant limp since he held his normal right knee in 
full extension so that the left leg would not give out as he 
walked.  He did not use a cane or corset.  On examination, 
the veteran had one inch of atrophy of the left knee at three 
inches above the patella as compared with the right side.  He 
had essentially a fused left hip, which was positioned in 35 
degrees of flexion and was fixed with no rotation, but with a 
slight degree of flexion to beyond the 35 degrees to maybe 
the 40 degrees level; and it was very painful when this was 
done.  He had numbness in the leg below the knee over the 
lateral calf area, but had good range of motion of the left 
ankle, with 30 degrees of dorsiflexion and 30 degrees of 
plantar flexion and active inversion and eversion of the 
ankle with minimal pain.  The left knee had full extension at 
95 degrees of flexion, but was limited beyond that.  His 
right lower extremity had full ankle and knee range of 
motion.  Straight leg raising on the right was to 60 degrees.  
On standing up, the right pelvis was higher than his left.  
On standing up, the veteran had limited range of motion of 
the lumbosacral spine, with 20 degrees of flexion, 5 degrees 
of extension, and 30 degrees of left lateral bending and 20 
degrees of right lateral bending.  The veteran could not 
stand on his toes or his heels well because of pain.  He 
walked keeping his right leg straight to stabilize his left 
leg.  He held his left hip in a permanent 30 degree flexed 
position.  

X-ray examination of the lumbosacral spine and left hip 
revealed severe traumatic changes present in the left hip 
with very little articular cartilage space left and a log of 
fragmented type of bone present around the hip.  There was 
evidence of significant changes in the L4-S1 level of the 
lumbar spine with facet narrowing and degenerative changes 
and abnormality of the posterior elements of the fourth and 
fifth vertebrae and the sacrum.  Old traumatic changes 
appeared to be present.  On the AP view, the veteran had a 
straight lumbar spine.

The August 2001 VA orthopedic examination contains an 
impression in which the examiner opined that the veteran had 
significant to severe anatomical changes of the left hip and 
the L4-S1 area of the lumbar spine from previous trauma.  He 
was very impaired with his function as he had basically a 
painful left hip that was almost fused.  He also had pain in 
the low back area and very restricted range of motion in the 
back area.  He walked with an abnormal gait, but did not use 
a cane or corset on his back.    

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes 
that under 38 C.F.R. § 4.40, the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.45.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joints.  See 38 C.F.R. § 
4.59.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, which, however, would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Low Back Disability

A review of the pertinent medical evidence reflects that the 
veteran had complaints of pain and restrictive motion in the 
low back.  His low back disability has produced symptoms 
including low back pain and tenderness; and very restricted 
range of motion in the back area, with 20 degrees of flexion, 
5 degrees of extension, and 30 degrees of left lateral 
bending and 20 degrees of right lateral bending.  There is X-
ray examination evidence of significant changes in the L4-S1 
level of the lumbar spine with facet narrowing and 
degenerative changes and abnormality of the posterior 
elements of the fourth and fifth vertebrae and sacrum.  

The Board notes that the veteran also has mildly reduced 
reflexes of the left lower extremity; decreased sensation in 
all dermatomes below the left knee; 3/5 weakness in the left 
leg, compared to the right; and an abnormal gait.  In this 
regard, the Board notes that the veteran is already 
separately evaluated for other disabilities that may affect 
his gait and lower left extremity, including a fracture 
dislocation of the left hip, which has been shown to be 
painful and almost fused; and partial neuropathy of the left 
peroneal and tibial nerves.  

The veteran's low back disability is currently rated as 50 
percent disabling, under Diagnostic Code 5010-5292.  The 
current 50 percent rating encompasses a 40 percent rating 
based on limitation of lumbar spine motion, under § 4.71a, 
Diagnostic Code 5292 (2001).  In addition to the 40 percent 
rating, 10 percent was added for demonstrable deformity of a 
vertebral body under 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001), to bring the total to 50 percent.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5285. 

Diagnostic Code 5285 provides that a 60 percent rating is 
warranted for residuals of fracture of the vertebra, without 
cord involvement, and with abnormal mobility requiring a neck 
brace.  Under that code, if a fractured vertebra does not 
involve the spinal cord, or if there is no abnormal mobility 
requiring a neck brace (jury mast), the disability is rated 
in accordance with limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  Here 
there is no medical evidence of spinal cord involvement or 
abnormal mobility requiring a neck brace so as to warrant an 
increase under that code.

The 40 percent rating under Diagnostic Code 5292 is the 
maximum rating assignable under that code, and reflects a 
finding of severe limitation of motion.  That rating is the 
highest assignable based on limitation of motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a (2001).  40 Percent is also the maximum 
rating assignable for sacroiliac injury and weakness 
(Diagnostic Code 5294) and lumbosacral strain (Diagnostic 
Code 5295).  Therefore, evaluation under these codes would 
not provide for an increase in the assigned rating.  

A higher rating would require additional manifestations such 
as ankylosis, under Diagnostic Codes 5286 or 5289; or 
neurologic deficits, under Diagnostic Code 5293.  Although 
examinations have found limitation of motion in the 
lumbosacral spine, there is no medical evidence or claim of 
ankylosis of the lumbar spine, or complete bony fixation 
(ankylosis) of the spine to warrant an increased evaluation 
under either 38 C.F.R. § 4.71a, Diagnostic Codes 5289 or 
5286, respectively.  

The other possible alternative schedular criteria for a 
higher rating would be under Diagnostic Code 5293, for 
intervertebral disc syndrome.  The VA General Counsel has 
held that Diagnostic Code 5293, for intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  When a veteran has received less than 
the maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion. VAOPGCPREC 36-97 (Dec. 
12, 1997).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's back disability cannot be rated under 
Diagnostic Code 5293 in addition to the other codes because 
that would be compensating the same symptoms (limitation of 
motion, etc.) twice under different diagnoses, which is 
prohibited.  38 C.F.R. § 4.14 (2001).  However, the back 
disability could be rated under Diagnostic 5293 instead of 
and as an alternative to rating under the limitation of 
motion codes.

Looking to Diagnostic Code 5293, for the next higher rating 
of 60 percent, the criteria require a pronounced condition 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  The 
examinations consistently show that the criteria for a higher 
rating have not been met.  See Francisco, at 58.  There are 
findings of significant limitations with respect to the 
lumbar spine, and significant neurologic impairment to the 
left leg, with atrophy of the gluteals and hamstring, which 
were thought to be probably sciatic nerve damage.  However, 
there are no findings reflective of the pronounced 
intervertebral disc syndrome with persistent symptoms of 
demonstrable muscle spasm, absent ankle jerk or other 
pertinent neurological findings with little intermittent 
relief, so as to entitle the veteran to an increase under 
Diagnostic Code 5293.  The Board also notes here that the 
veteran is already separately rated for partial neuropathy of 
the left peroneal and tibial nerves, a disability which was 
previously rated as partial neuropathy of the left sciatic 
nerve.

The preponderance of evidence here establishes that the 
lumbar spine disability does not approximate the pronounced 
level of disability required for a higher rating under the 
criteria for an intervertebral disc syndrome.  38 C.F.R. Part 
4, § 4.7, Diagnostic Code 5293 (2001).  Consequently, a 
higher rating cannot be assigned under that code.

In conclusion, on reviewing the evidence of record, the Board 
does not find a basis for an increase in excess of 50 percent 
for the veteran's low back disability.  Based on the totality 
of the evidence as discussed above, the veteran's back 
disability does not show the criteria necessary for a higher 
evaluation under any of the relevant Diagnostic Codes.

Arthritis of the Left Knee 

A review of the pertinent medical evidence reflects that the 
veteran's left knee arthritis disability has produced 
symptoms including limitation of motion with full extension 
at 95 degrees of flexion but limited beyond that; and 
complaints of pain and giving out.  A review of the record 
reveals no left knee swelling, popping or laxity.

The veteran's service-connected left knee disability is 
evaluated as 10 percent disabling under Diagnostic Codes 
5010-5261.  In this case, the Board notes that the veteran is 
already assigned the maximum separate rating of 10 percent 
for the left knee assignable under Diagnostic Code 5010 for 
arthritis established by X-ray findings in the knee joint 
with a noncompensable limitation of motion.  See 38 C.F.R. § 
4.71, Diagnostic Codes 5010, 5003.  The record shows that the 
veteran is able to flex to 95 degrees and to extend fully 
from there.  Full flexion is to 140 degrees.  See 38 C.F.R § 
4.71a Plate II (2001).  In this instance, the limitation of 
flexion in the appellant's knee does not meet the criteria 
for the noncompensable level with respect to flexion 
limitation, which is 60 degrees, under Diagnostic Code 5260; 
and does not meet the criteria for the noncompensable level 
with respect to extension limitation, which is 5 degrees, 
under Diagnostic Code 5261.  Therefore, as the veteran is not 
shown to meet even the criteria of the noncompensable level 
for  limitation of either flexion or extension motion, an 
increase under either of these codes is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.

Impairment of the knee may be rated under other different 
diagnostic code criteria, depending on the manifestations of 
impairment.  Knee disability may be evaluated as to other 
knee impairment of recurrent subluxation or lateral 
instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).  Impairment of a knee involving recurrent subluxation 
or lateral instability is assigned a 30 percent evaluation 
when the disability is severe, a 20 percent evaluation when 
the disability is moderate and a 10 percent evaluation when 
the disability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Treatment and examination records show that the 
veteran's complaints indicated that his left knee gave out or 
that he protected against that happening.  The record does 
not, however, show objective evidence of any recurrent 
subluxation or lateral instability.  The record indicates 
that there is no swelling, popping or laxity found in the 
left knee.

Accordingly, an increased schedular evaluation is not 
warranted under Diagnostic Code 5257.  Further, as Diagnostic 
Code 5257 is not predicated on loss of motion, 38 C.F.R. §§ 
4.40 and 4.45 are not for application here.  Accordingly, 
these regulations do not provide a basis for an increased 
rating for the veteran's service-connected disability of the 
left knee.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
the VA General Counsel held that a veteran may receive 
separate ratings in situations in which he has both 
instability (under Code 5257) and limitation of motion due to 
osteoarthritis (under Code 5003).  But the VA General Counsel 
more recently clarified that a veteran is only entitled to 
separate ratings in these limited instances if he also has 
sufficient limitation of motion to satisfy the requirements 
for a noncompensable rating under the appropriate diagnostic 
codes, here Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 9-
98 (August 14, 1998); Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing 38 C.F.R. §§ 4.14, 4.25.  As discussed above, 
the veteran does not meet the requirements for a 
noncompensable rating under Diagnostic Codes 5260 or 5261.  
Moreover, the record does not show evidence of instability of 
the left knee.  Therefore, a separate rating under these 
provisions is not available.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 
as well as to 38 C.F.R. § 4.59.  The Board notes that the 
veteran's limitation of range of motion is not limited to a 
compensable degree.  On this basis and the totality of the 
evidence, the Board finds that the separate 10 percent rating 
already assigned for the left knee for traumatic arthritis 
adequately reflects any motion loss due to any weakened 
movement, excess fatigability or incoordination.  Therefore, 
the Board is persuaded that the evidence does not support a 
finding that a separate rating in excess of 10 percent for 
arthritis for the left knee is appropriate.

The Board has also considered Diagnostic Codes 5256, 5258, 
5262, and 5263, but these are not applicable because the 
record does not show that the veteran has ankylosis, 
dislocated semi-lunar cartilage, malunion or nonunion of the 
tibia or fibula, or genu recurvatum.  38 C.F.R. Part 4 
Diagnostic Codes 5256, 5258, 5262, 5263 (2001).

The Board finds that the evidence shows that the level of 
impairment for the left knee as discussed above has existed 
since the effective date of the grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Conclusion

Regarding the two claims on appeal, the evidence of record 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular scheduler standards and thus warrant assignment of an 
extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1)(2001).  The veteran has not offered any objective 
evidence that these disabilities have interfered with his 
employment status to a degree greater than that which is 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Nor does the 
record reflect frequent periods of hospitalization for the 
disabilities.  The Board notes that the total rating 
attributed to disability of the low back and left lower 
extremity is 70 percent, reflecting already a significant 
degree of impairment.

Hence, the record does not present an exceptional case in 
which the currently assigned evaluations are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired). 
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claims for an increase for either of 
his service-connected disabilities addressed in this 
decision.



ORDER

Entitlement to an increased evaluation for fracture of the 
transverse process L3, L4, L5 with degenerative changes L4-
S1, is denied.

Entitlement to an increased initial evaluation for arthritis 
of the left knee, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

